Opinion
Pee Cubiam,
The petition for allocatur is granted, the order of the Superior Court vacated and the record remanded to the Court of Quarter Sessions of Chester County, with directions to hold a hearing to determine if petitioner was deprived of the assistance of counsel in violation of the decision of the Supreme Court of the United States in Douglas v. California, 372 U.S. 353, 83 S. Ct. 814 (1963), and the decisions of this Court in Commonwealth ex rel. Newsome v. Myers, 422 Pa. 240, 220 A. 2d 886 (1966); Commonwealth ex rel. Branam v. Myers, 420 Pa. 77, 216 A. 2d 89 (1966) ; Commonwealth ex rel. Robinson v. Myers, 420 Pa. 72, 215 A. 2d 637 (1966). Should the hearing Court determine that petitioner intelligently and knowingly waived his right to the assistance of counsel on appeal, the order of the Superior Court will be reinstated. Should the court conclude that petitioner did not knowingly and intelligently waive this right, it shall appoint counsel to represent petitioner on direct appeal to the Superior Court from judgment of sentence. In the event that it is concluded that there was a denial of petitioner’s right to counsel, the Superior Court will permit, on motion of appointed counsel, the docketing of an appeal as if timely filed.